DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements submitted on 4/28/2021 and 8/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flyback converter and the LLC converter as claimed in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 9-18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kajouke et al. (US 6,166,934).
Claims 1-4 and 9-16; Kajouke et al. disclose a device comprising: components (31) that consume a level of power; a power supply including a plurality of converters (24) connected in parallel, the power supply having a haystack power efficiency curve spanning a wider range of power output levels than a power efficiency curve of any one of the plurality of converters; and a controller (e.g. 27, 23, 26) for activating a subset of the plurality of converters to cause the power supply to supply at least the level of power to the components (e.g. col. 4 lines 13-25).
Claim 7; Kajouke et al. disclose a signal detector (e.g. Isense, 52) for monitoring a current drawn by the device, wherein the controller determines the subset of the plurality of converters based on the current.
Claims 17 and 18; a system, comprising: a first converter (23-1) capable of supplying a first power level; and a second converter (23-2) capable of supplying a second power level, the first converter and the second converter being connected in parallel, the system outputting (to 31) a combined power level being a sum of the first power level and the second power level.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajouke et al. in view of Gegner (US 5,404,092).
Kajouke et al. disclose the claimed subject matter in regards to claims 1 and 9 supra, except for the storage is a bulk capacitor; or whether the storage is a battery.
Gegner teaches plural converters providing power to an energy storage unit. The storage unit can be either a capacitor or a battery for storing power to be used to increase efficiency of the power supply and to increase power density.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kajouke et al. to include a capacitor or battery for storing power to be used to increase efficiency of the power supply and to increase power density as taught by Gegner.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajouke et al. in view of Dishman et al. (US 20100164450).
Kajouke et al. disclose the claimed subject matter in regards to claims 1 and 9 supra, except for a signal detector for receiving a power value from the device, wherein the controller determines the subset of the plurality of converters based on the power value.
Dishman et al. teach a module determines a measured power value for the switching power supply and compares the measured power value with the predefined power value. The power value may be an output power value (Para. [0009]). The power supply provides improved efficiency under high load conditions and under low load conditions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kajouke et al. to include a signal detector for receiving a power value from the device, wherein the controller determines the subset of the plurality of converters based on the power value in order to provide improved efficiency under high load conditions and under low load conditions as taught by Dishman et al.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajouke et al. in view of Hosotani (US 9,473,030).
Kajouke et al. disclose the claimed subject matter in regards to claim 17 supra, except for a PFC converter connected in series with the second converter, the first converter bypassing the PFC converter.
Hosotani teaches a PFC converter connected in series with the second converter; and, a first converter bypassing the PFC converter in order to increase efficiency.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kajouke et al. to include in order to provide improved efficiency of the power supply system under different load conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0126855 Gautam et al. disclose parallel converters with different configurations; US 6,154,381 Kajouke et al. disclose a high efficient power system. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                       12/17/2022